DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This application is in response to the amendment filed on 5/2/22 in which claims 1, 20, 15, 24, 35 and 36 were amended and claim 34 is canceled. Claims 1-6, 8-19, 21-27, 29-31, 33, 35-37 are pending in the application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Angela Dremann on 6/7/22.

The application has been amended as follows: 

Amend claim 35 to depend upon claim 1.
Amend claim 36 to depend upon claim 1.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 5/2/22, page 9 are persuasive. The prior art does not disclose an alignment feature attached to the component, a cover comprising an opening, the opening comprising a first portion and a second portion wherein the first portion is configured to retain and position the component of the apparatus and wherein the second portion is configured to retain the alignment feature. 
Thus, as none of the prior art teaches all of the functional and structural limitations of the claims, the application is in condition for allowance.
Claims 1-6, 8-19, 21-27, 29-31, 33 and 35-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785